CONSTRUCTION MANAGEMENT AGREEMENT

        This Agreement is made as of the 19th day of November, 2008 by and
between Palomar Medical Technologies, Inc., a Delaware corporation having a
place of business at 82 Cambridge Street, Burlington, Massachusetts (“Owner”)
and Nordblom Development Company, Inc. a Massachusetts corporation having a
place of business at 15 Third Avenue, Burlington, Massachusetts 01803
(“Development Agent”).


PRELIMINARY RECITALS

    A.        Owner is the owner of a tract of undeveloped land in Burlington,
Massachusetts containing approximately 8.35 acres located on Network Drive and
more particularly described on Exhibit A attached hereto (the “Property”) for
the purpose of developing the Project, as hereinafter defined. Owner is desirous
of entering into an agreement with the Development Agent for the furnishing by
Development Agent of all project management and construction services to and for
the benefit of Owner in connection with the development, construction and
completion of the Project, as hereinafter defined.

    B.        The project (hereinafter called the “Project”), which will be
developed on the Property will consist of a commercial building, parking,
utilities, as further described on Exhibit B attached hereto and such other
improvements and components as may be approved by Owner.

    C.        Owner desires to engage Development Agent to perform certain
services in connection with the development, design and construction of the
Project and Development Agent desires to accept such engagement, all on the
terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner and Development Agent agree as follows:

        1.        Appointment. Owner hereby engages and designates Development
Agent, and Development Agent hereby accepts such engagement and designation, on
the conditions and for the term hereinafter set forth, as Owner’s agent for the
purposes of constructing the Project and overseeing and managing the development
process for the Project. Development Agent recognizes that a relationship of
good faith is created by this Agreement and agrees to use its best efforts (as
that term is defined in Section 7.7) and to devote such time as may be necessary
to perform the services provided for herein, and such additional duties and
responsibilities as are reasonably within the general scope of such services, or
to cause such services to be so performed, so as to effect, to an extent
reasonably possible, the efficient and economic construction of the Project.

1

--------------------------------------------------------------------------------

        2.        Development Agent’s Duties; Development Agent’s Warranties and
Representations. Development Agent shall perform or cause to be performed the
following services for, on behalf of and, subject to the further provisions of
this Agreement, at the expense of Owner in connection with the development,
construction and completion of the Project:

            2.1.        Project Plans.

                2.1.1.        Owner has entered into (i) a contract with
Spagnolo Gisness & Associates, Inc. (the “Architect”) to design the Project, and
(ii) a contract with Vanasse Hangen Brustlin, Inc. (the “Engineer” and
collectively with the Architect, the “Project Planners”) to design the
infrastructure and site plans for the Project. The Owner has approved the plans
for the Project, the list of which is attached to the Construction Contract as
Exhibit A (the “Approved Plans”).

                2.1.2         Owner has entered into a construction contract of
even date herewith, and an Amendment No. 1 to the construction contract (as
amended, the “Construction Contract”) for a guaranteed maximum price of
$22,463,218.00 with Erland Construction, Inc. (the “General Contractor”) for the
construction of the Project.

                2.1.3.        The Approved Plans shall not be amended by
Development Agent without the written consent of Owner, and unless Owner
otherwise consents in writing, the Project shall be constructed substantially in
accordance with the Approved Plans and the Construction Contract, except for (i)
minor changes necessitated by job conditions which are approved by the Project
Planners and which do not increase or decrease any line item of the Project
Budget, and (ii) changes in the Approved Plans or the work performed pursuant
thereto which are approved in writing by the Project Planners and by Owner and
which do not increase or decrease any line item of the Project Budget. All
change orders in any event shall be submitted to and approved by Owner in
writing, regardless of the provisions set forth above.

                2.1.4.        Owner hereby constitutes, designates and appoints
Louis P. Valente (or any other person which Owner may hereafter designate by
Notice to Development Agent) as its representative to give any consents and
approvals on behalf of Owner which may be required under the terms of this
Agreement, including, without limitation, any consents or approvals of Owner
required as above provided in respect of the Approved Plans, changes in the
Approved Plans or any deviation of the work from the Approved Plans. Any consent
or approval given by such representative or any successor thereto appointed by
Owner shall be binding on Owner.

                2.1.5.        The Construction Contract shall not be amended or
cancelled without the prior written consent of Owner except as otherwise
permitted in subsection 2.1.3.

            2.2.        Licenses and Permits. Development Agent shall use its
best efforts to assist the General Contractor in procuring or causing to be
procured from all governmental authorities having jurisdiction over the Project,
at Owner’s expense and in Owner’s name, all necessary licenses, permits,
certificates, authorizations and approvals required in connection with the
construction, completion, and occupancy of the Project not yet procured by Owner
as of the date hereof, including, without limitation, all requisite building
permits and temporary and permanent certificates of occupancy necessary for the
construction and occupancy of the Project in accordance with the Approved Plans.
True copies of all such licenses, permits, authorizations and approvals shall be
delivered by Development Agent to Owner promptly after the same have been
procured.

2

--------------------------------------------------------------------------------

            2.3.        Project Budget; Contingency; Progress Schedule.

                2.3.1.        Owner has approved the budget (the “Project
Budget”) attached hereto as Exhibit C. The total costs shown on the Project
Budget shall be referred to herein as the “Project Costs.” Development Agent
shall not have the right, without Owner’s prior written approval, to incur or
pay for or cause to be incurred or paid for any item of labor, materials or
services of architects or engineers if the cost of the same would cause any
increase in the Project Budget. All changes to the Project Budget which
constitute an increase or decrease in any line item of the Project Budget shall
require the prior written approval of the Owner

                2.3.2.        Development Agent shall review, assist and advise
Owner as to all change order requests (a “Change Order”) and assist in
negotiation, completion and execution of such change order. All Change Orders
shall be approved by Owner in writing.

                2.3.3.        Attached as Exhibit D to the Construction Contract
is a construction progress schedule (the “Progress Schedule”) for the Project
setting forth the estimated dates for starting and completing the various stages
of construction of the Project. Development Agent shall use its best efforts to
cause the General Contractor substantially to comply with and adhere to the
Progress Schedule. Development Agent shall incur no liability to Owner if for
any reason it is unable, despite the use of its best efforts, to cause the
General Contractor substantially to comply with and adhere to the Progress
Schedule. Owner shall have the right, in its discretion, but not the obligation,
to direct Development Agent to have work performed on an overtime basis from
time to time.

    2.4.        Development Agent’s Duties in Connection with Project
Construction. Development Agent shall, at Owner’s expense (i) cause to be
purchased on behalf and in the name of Owner all materials and equipment for the
Project in accordance with the Project Budget; (ii) cause the General Contractor
to construct and complete the Project in accordance with the Construction
Contract; (iii) cause the Project to be equipped with all fixtures, equipment
and items of personal property required for the operation of the Project
following completion, all substantially in accordance with the Construction
Contract and the Approved Plans as the same may be amended from time to time as
provided in subsection 2.1.3. The Project shall be constructed, equipped and
completed in accordance with all applicable requirements of law, including,
without limitation, zoning laws, ordinances and resolutions, building codes,
fire, health and sanitary codes and the like. Without limiting the generality of
the foregoing, Development Agent’s obligations under this Section 2.4 shall
include, without limitation, the following:

3

--------------------------------------------------------------------------------

                2.4.1.        to oversee, manage and coordinate the construction
of the Project. Owner shall have the right to inspect the Project as work
progresses;

                2.4.2.        to oversee the performance and enforce the
obligations of the General Contractor under the Construction Contract, and the
Project Planners under the terms of their respective contracts; provided,
however, that attorneys’ fees and similar expenses incurred by Development Agent
with Owner’s prior written approval in connection with such enforcement shall be
payable by Owner;

                2.4.3.        to use its best efforts to cause the Project to be
completed in an expeditious manner, including causing the General Contractor to
keep at the Project an adequate supply of workmen and materials;

                2.4.4.        to monitor the insurance status of the Project
Planners and the General Contractor and advise Owner as to any expiration,
modification, termination or pending termination of the respective insurance
policies;

                2.4.5.        If requested by Owner, to cause the Contractor to
procure or cause to be procured at the expense of Owner a performance bond,
labor and material payment bond and a lien bond in the amount of the maximum
aggregate contract sum of the Construction Contract, guaranteeing the
performance by the General Contractor of the Construction Contract and payment
of all costs thereof and incidental thereto, and to require the General
Contractor to procure a performance bond, labor and material payment bond and a
lien bond from any subcontractor which has one or more subcontracts for the
Project with an aggregate value of $200,000 or more (a “major subcontractor”) in
the amount of the maximum aggregate contract sum of each such subcontract
guaranteeing the performance by such major subcontractor of its subcontract and
payment of all costs thereof and incidental thereto. All such bond(s) shall be
issued by a reputable surety company licensed to do business in the Commonwealth
of Massachusetts and approved by Owner, shall name Owner and, if obtainable
without additional cost, Development Agent as co-obligees as their respective
interests may appear and shall be delivered to Owner;

                2.4.6.        subject to the prior written approval of Owner, to
employ, discharge and supervise, or cause to be employed, discharged and,
supervised, all attorneys and other professionals and personnel necessary to
construct and complete a Project in accordance with the terms hereof;

                2.4.7.        to negotiate or to cause the General Contractor to
negotiate final settlements with all subcontractors, mechanics and materialmen
and, if any mechanic’s, materialmen’s or similar lien is filed with respect to
the Project, to take such action (at the expense and with the approval of
Owner), or to cause the General Contractor or the surety issuing the bonds
provided for in subsection 2.4.5 to take such action, as is necessary or
appropriate to contest or settle and discharge such lien;

4

--------------------------------------------------------------------------------

                2.4.8.        to use its best efforts to cause the Project
Planners to discover and bring to Owner’s attention any defects in the
construction of the Project or in the installation or personal property therein
prior to the expiration of any applicable guaranty periods;

                2.4.9.        to hold periodic meetings, not more frequently
than bi-weekly, with Owner and/or its representatives to review the progress of
the construction of the Project and to review the Project Budget and the
Progress Schedule in light of actual experience; provided, however, that the
Project Budget shall not be revised by Development Agent without the prior
written consent of Owner. Unless otherwise agreed upon, all such meetings shall
be held at the principal office of The Owner;

                2.4.10.        to review and approve or take other action with
respect to all applications for payment submitted by the General Contractor, the
Project Planner or others and to review and approve all Change Orders pursuant
to Subsection 2.3.3 above;

                2.4.11.        to cause to be prepared in advance of each
periodic meeting, reports, in such forms as may be reasonably required by Owner
or by any lender under any construction loan, each of which reports shall set
forth, without limitation, the following: (i) the costs incurred in connection
with the development, construction and equipping of the Project, on a line by
line basis as itemized in the Project Budget, since the last such report and on
a cumulative basis from the commencement of such work; (ii) a comparison of
costs incurred to the date of such report with the Project Budget; and (iii) any
indicated revision of the Project Budget or the Progress Schedule, or both; and

                2.4.12.        to cause to be remedied any defects in
workmanship or materials performed or incorporated in the Project of which Owner
gives Development Agent notice within the applicable guaranty period under the
Construction Contract, which guaranty period shall be not less than one year. In
no event shall Development Agent have any obligation to cause any such defects
to be remedied if notice thereof is not given to Development Agent within the
applicable guaranty period as aforesaid. To the extent the cost of remedying any
such defect is not paid by the General Contractor or any other third party, such
costs shall be included as Project Costs and shall be paid by Owner.

        3.        Development Agent’s Compensation.

            3.1.        Defined Terms. As used in this Section 3, the terms set
forth below shall have the following meanings:

5

--------------------------------------------------------------------------------

                3.1.1.        The term “Construction Costs” shall mean those
Project Costs which are included and incurred in, or paid in connection with,
the following line items of the Project Budget: “Architecture, Mechanical,
Electrical and Plumbing,” “Civil (VHB),” “Geotech/LSP/Testing,” and
“Construction” and shall include Change Orders added to the Project by Owner,
but shall not include Excess Cost Change Order(s) as defined in the Excess Costs
Escrow Agreement entered into by and between NetView 7, 8 and 10 LLC and Owner
dated the date hereof, which has been provided to and reviewed by Development
Agent.

                3.1.2.        The term “force majeure” shall mean acts of God,
war, civil commotion, embargoes, riots, strikes, picketing, governmental
restrictions, unavailability or shortages of materials or any other cause or
event which is beyond the control of Development Agent, the General Contractors
or any other party obligated to perform work comprised in the construction of a
Project and not caused by (a) the negligence of Owner, Development Agent, or (b)
any inability to perform caused by an increase in the cost of labor or
materials, a shortage of funds or any other cause related to Owner’s inability
to pay for labor and materials,

            3.2.        Development Fee. As compensation for all of the services
to be performed by Development Agent pursuant to this Agreement, Owner agrees to
pay to Development Agent and Development Agent agrees to accept the amount of
three and one half percent (3.5%) of Construction Costs incurred from and after
the date hereof, which fee shall be payable as follows:

Upon receipt of monthly bills from Development Agent, the Development Fee shall
be 3.5% of the prior month’s bill for Construction Costs.


            3.3.        Reimbursement for Certain Overhead. Development Agent’s
overhead incurred in connection with the Project relating to the services
performed by Development Agent under this Agreement shall be not be reimbursed
by Owner, shall be the sole obligation of Development Agent, and shall not be
deemed part of Project Costs.

Except as provided in this Article 3, Owner shall not be obligated to pay
Development Agent any other sum on account of any of the services it has
rendered or will render under this Agreement.

        4.        Term.

            4.1.        Duration of Term. The term of this Agreement shall
commence as of the date of this Agreement and shall terminate on the date (the
“Completion Date”) when the Project shall be complete as evidenced by the
issuance of a certificate of final completion by the Architect for the Project,
subject to earlier termination pursuant to this Article 4.

6

--------------------------------------------------------------------------------

            4.2.        Termination Rights. Notwithstanding Section 4.1 hereof,
this Agreement may be terminated prior to the Completion Date:

                4.2.1.        by Owner on written notice to Development Agent in
the event of the occurrence of any of the following:

                   4.2.1.1.        a default by Development Agent under this
Agreement (including, without limitation, the assignment by Development Agent of
any of its rights or obligations under this Agreement or the subcontracting by
Development Agent of any of the services to be performed by Development Agent
hereunder except as permitted by this Agreement or if consented to by Owner,
which shall remain uncured for more than 30 days after notice thereof; provided,
however, that in the case of a default which is susceptible of being cured but
not within a period of 30 days notwithstanding due and diligent effort, such
30-day period shall be extended to such longer period of time as is necessary to
cure such default by the exercise of due and diligent effort if such effort has
commenced during such 30-day period, but in no event more than ninety (90) days
after notice; or

                   4.2.1.2.        an Act of Insolvency in respect of
Development Agent. "Act of

Insolvency” shall mean the filing of a voluntary or involuntary bankruptcy, or a
receiver, assignee or other liquidating officer is appointed, or any part of
such party’s interest in this Agreement is taken by execution or other process
of law, or is taken upon or subjected to any attachment by creditor of such
party, if such attachment is not discharged within twenty (20) days after being
levied; or

                   4.2.1.3       for Owner's convenience upon thirty (30) days
prior written notice to Development Agent, without regard to any fault or
failure to perform by Development Agent.

                4.2.2.        by Development Agent upon written notice to Owner
in the event of the occurrence of any of the following:

                   4.2.2.1        by Development Agent on written notice to
Owner in the event of the occurrence of an Act of Insolvency in respect of
Owner.

                   4.2.2.2       for Development Agent's convenience upon thirty
(30) days prior written notice to Owner, without regard to any fault or failure
to perform by Owner.

            4.3.        Automatic Termination. Notwithstanding Section 4.2
hereof, this Agreement shall terminate immediately and automatically upon the
occurrence of any of the following events:

7

--------------------------------------------------------------------------------

                4.3.1.        the sale or conveyance by Owner of the Property;

                4.3.2.        a taking by condemnation (whether permanent or
temporary), or similar proceeding, of the Property, or such portion thereof as
leads Owner to determine that the operation of a Project following completion is
unlikely to be economic; or

                4.3.3.        as to the Project, the damage or destruction of
all or substantially all of the Project by fire or other casualty following
which Owner decides not to rebuild or complete a Project.

            4.4.        No Other Termination Rights. Except as otherwise
provided in this Article 4, neither Owner nor Development Agent shall have the
right to terminate this Agreement prior to the Completion Date.

            4.5.        Duties Upon Termination. Upon the expiration or earlier
termination of this Agreement:

                4.5.1.        Development Agent shall forthwith surrender and
deliver to Owner any space in the Project occupied by Development Agent and
shall make delivery to Owner or to Owner’s designee of any funds of owner held
by Development Agent with respect to the Project, and of all records, plans,
specifications, permits and other governmental approvals, purchase agreements,
contracts, space leases, receipts for deposits, unpaid bills, lease summaries,
cancelled checks, bank statements, paid bills and all other records, papers and
documents which relate to the Project. In addition, Development Agent shall
furnish all such information and take all such action as Owner shall reasonably
require (including, without limitation, cooperating with the person or entity
designated by owner as the new construction manager of the Project) to
effectuate an orderly and systematic termination of Development Agent’s duties
and activities under this Agreement up to and until the effective date of such
termination; and

                4.5.2.        Owner shall, promptly after such expiration or
termination and full performance by Development Agent of its obligations
pursuant to Section 4.5.1 above, and subject to any legal rights Owner may have
against Development Agent for failure to comply with the terms of this
Agreement, pay to Development Agent any installment of the fees provided for in
Section 3.2 and any other sums due Development Agent which, pursuant to the
terms of this Agreement, are due and unpaid as at the effective date of
termination of this Agreement and Development Agent shall cease to be entitled
to receive any installment of such fees which falls due after the effective date
of such termination.

            4.6.        Survival of Obligations. The provisions of Sections 4.5
hereof shall survive the expiration or earlier termination of this Agreement.

8

--------------------------------------------------------------------------------

    5.        Notices.

            5.1.        Method of Giving Notices. All notices, demands,
elections, requests or other communications (collectively “Notices”) which
either party to this Agreement may desire or be required to give hereunder shall
be in writing and shall be given by registered or certified mail, postage
prepaid, return receipt requested, or by reputable overnight delivery service,
addressed as follows:


                5.1.1.        If to Development Agent:


Mr. Stephen Logan Nordblom Development Company 15 Third Avenue Burlington, MA
01803 T: 781-272-4000 F: 781-270-0359


     with a copy given simultaneously in a similar manner to:


     5.1.2.        If to Owner:


Mr. Louis P. Valente Palomar Medical Technologies, Inc. 82 Cambridge Street
Burlington, MA 01803 T: 781-993-2417 F: 781-993-2377


        with a copy given simultaneously in a similar manner to:

Either of the aforementioned parties may change its address or the individuals
designated for the receipt of Notices by giving Notice to the other in the
manner provided for above. Notwithstanding the foregoing, routine communications
may be sent by first class mail, postage prepaid.

            5.2.        When Notices Deemed Given. All notices given as in this
Article 5 shall be deemed to have been given or served three business days after
the mailing thereof (in the case of notices mailed by registered or certified
mail) or upon delivery thereof (in all other cases), with failure to accept
delivery constituting delivery for this purpose.

    6.        Insurance/Indemnifications of Owner and Development Agent.

9

--------------------------------------------------------------------------------

            6.1.        Indemnification of Development Agent by Owner. Owner
shall indemnify and save harmless Development Agent from and against (i) all
costs and expenses which constitute Project Costs which are incurred by
Development Agent in accordance with the authority granted to it in this
Agreement, and (ii) all claims, losses and liabilities resulting from breach by
Owner of its obligations hereunder.

            6.2.        Indemnification of Owner by Development Agent.
Development Agent hereby agrees to indemnify, defend and hold harmless Owner
from and against any and all claims, demands, losses, liabilities, actions,
lawsuits and other proceedings, judgments and awards, and costs and expenses
(including without limitation, reasonable attorneys’ fees and disbursements),
arising directly or indirectly, in whole or in part, as a result of any act or
omission of Development Agent which is beyond the scope of Development Agent’s
duties or authorities hereunder. The provisions of this Section shall survive
termination of this Agreement.

            6.3        Development Agent’s Insurance. During the term of this
Agreement, Development Agent shall maintain professional liability insurance
covering the activities of Development Agent hereunder (written on a claims-made
basis) with limits reasonably acceptable to Owner.

      7. General Provisions.

            7.1.        No Assignment. Development Agent shall not assign its
rights or obligations hereunder or subcontract any of the services to be
performed by Development Agent hereunder without the prior written consent of
Owner. Neither this Agreement nor any of Development Agent’s rights or
obligations hereunder shall be transferable in whole or in part by Development
Agent or by operation of law without the prior written consent of Owner. Except
as aforesaid, this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, legal representatives,
successors and assigns, but shall not inure to the benefit of, or be enforceable
by, any other person or entity.

            7.2.        Authority of Development Agent. Development Agent shall
have all requisite power and authority to implement the provisions of this
Agreement.

            7.3.        Development Agent May Engage in Other Business. During
the term of this Agreement it is expressly agreed that Development Agent may
engage in any other business, investment or profession, including the
construction, development, leasing or ownership of or the investment in real
estate and the operation and management of real estate, whether located in the
Commonwealth of Massachusetts, or elsewhere, without thereby violating any of
the provisions of this Agreement or breaching any of Development Agent’s
obligations hereunder.

            7.4.        No Oral Modification. This Agreement may not be changed
or modified except by an agreement in writing executed by each of the parties
hereto. This Agreement constitutes all of the understandings and agreements
between the parties in connection with the agency herein created.

10

--------------------------------------------------------------------------------

            7.5.        Provisions Severable. If any term or provision of this
Agreement or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity shall not affect any other provision of this Agreement or the
application of the invalid provision in circumstances that would not be held to
be invalid, it being agreed that the provisions of this Agreement are and shall
be severable.

            7.6.        Rights Cumulative. All rights, privileges and remedies
afforded to the parties by this Agreement shall be cumulative and not exclusive,
and the exercise of any one of such remedies shall not be deemed to be a waiver
of any other rights, remedies or privileges provided for herein or available at
law or in equity.

            7.7.        Meaning of Best Efforts. Whenever in this Agreement,
Development Agent is required to use its “best efforts” in taking (or not
taking) a specified action or in accomplishing a specific result, such
requirement shall be deemed to be the obligation on Development Agent’s part to
act with reasonable prudence and diligence under the circumstances.

            7.8.        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
applicable to agreements made and to be entirely performed within such State.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

DEVELOPMENT AGENT:   NORDBLOM DEVELOPMENT COMPANY, INC.   By:/s/Peter C.
Nordblom           Peter C. Nordblom President

11

--------------------------------------------------------------------------------

OWNER:   PALOMAR MEDICAL TECHNOLOGIES, INC.   By:/s/ Louis P. Valente       
Louis P. Valente Executive Chairman








12

--------------------------------------------------------------------------------


EXHIBIT A


DESCRIPTION OF PROPERTY

That certain parcel of land located in Burlington, County of Middlesex,
Commonwealth of Massachusetts, being Proposed Lot 4A as shown on that certain
plan of land entitled, “Plan of Land in Burlington, Massachusetts” prepared by
Vanasse Hangen Brustlin, Inc., Date Issued: July 3, 2008, recorded with the
Middlesex County (South District) Registry of Deeds as Plan No. 965 of 2008.

TOGETHER WITH the rights to pass and repass over Network Drive, and to use
Network Drive for all purposes that streets and ways are commonly used in the
Town of Burlington, Massachusetts, including installation and use of utilities,
in common with all others lawfully entitled thereto including but not limited to
rights in the Town of Burlington deriving from a Grant of Easement recorded with
said Deeds in Book 28562, Page 151.

Together with and subject to the rights contained in that Declaration of
Covenants and Cross Access and Easement Agreement by and among NetView 1, 2, 3,
4 and 9 LLC, NetView 5 and 6 LLC, NetView 7, 8 and 10 LLC and Bank of America,
N.A., dated July 23, 2008 and recorded with said Deeds in Book 51481, Page 562,
as amended by First Amendment of Declaration of Covenants and Cross Access and
Easement Agreement dated of even date herewith and recorded with said Deeds
herewith.






--------------------------------------------------------------------------------


EXHIBIT B


DESCRIPTION OF PROJECT

The construction of a 130,317 gross square feet building, at least 436 parking
spaces on the Property and all associated infrastructure such as drainage,
landscaping, water, sewer and utilities as shown on the Approved Plans. The
Project shall include the construction on an adjacent parcel (shown on the Plans
as “Relocated Parking Allocation”) of a parking lot to contain 75 vehicle
parking spaces.






--------------------------------------------------------------------------------


EXHIBIT C


PROJECT BUDGET










--------------------------------------------------------------------------------